Citation Nr: 1426633	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left collarbone disability. 

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

The Board notes that an April 2010 rating decision found that there was not new and material evidence sufficient to reopen a claim for entitlement to service connection for a heart condition.  In addition, in his July 2010 notice of disagreement, the Veteran noted that he was appealing "all issues" and then listed the issues as hearing loss, tinnitus, right shoulder, left collar bone and hypertension.  However, the VA RO did not provide an SOC on the issue of whether there is new and material evidence sufficient to reopen the claim for entitlement to service connection for a heart condition.  The Veteran also mentioned treatment for his heart condition again in his March 2011 substantive appeal.  Accordingly, the Board finds that the Veteran intended to appeal the issue of whether there is new and material evidence to reopen the claim of entitlement to service connection for a heart condition.  As such, the appellant is entitled to a statement of the case (SOC) on the issue and the issue will be remanded for further development.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of whether there is new and material evidence sufficient to reopen the claim for service connection for a heart condition, entitlement to service connection for tinnitus, entitlement to service connection for hypertension, entitlement to service connection for a right shoulder disability and entitlement to service connection for a left collarbone disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss for VA purposes has not been diagnosed at any time during the appeal period or proximate thereto.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  It also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in November 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and the VA Medical Center treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Veteran was afforded a VA audiology examination in July 2011.   The examination involved a review of the record, consideration of the Veteran's lay history, and a physical examination.  A rationale was provided with the negative opinion.  The VA report of the examination was more than adequate.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sensorineural hearing loss is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed bilateral hearing loss may be subject to service connection based on continuity of symptomatology assuming that it involves sensorineural hearing loss.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1133 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran has asserted that he has bilateral hearing loss that began during his active duty service.

A review of the service treatment records is negative for treatment for or a diagnosis of hearing loss while the Veteran was in active service.  During service, the Veteran's audiograms reflect hearing loss that is normal for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Although it is not necessary that such a level of hearing loss needs to be shown in service in order to establish service connection for hearing loss, these findings are considered to be consistent with recent findings that continue to reveal results that are not sufficient under 38 C.F.R. § 3.385.

A review of the post-service treatment records shows that there is no indication that the Veteran has been treated for or complained of bilateral hearing loss.

In July 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file and medical history.  After a physical examination and audiological testing, the examiner noted that "hearing thresholds for both ears do not meet the criteria for disability under VA regulations."  Accordingly, the examiner noted that "no opinion is required regarding the Veteran's claim for service connection for impaired hearing as no ratable hearing loss exists and as no significant hearing threshold shifts occurred for any rating frequencies while on active duty."  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis of bilateral hearing loss based on VA standards.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of diagnosed bilateral hearing loss at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  In light of these circumstances, the Board finds that service connection may not be awarded for bilateral hearing loss.

In sum, there is no evidence of record indicating that the Veteran has bilateral hearing loss.  Simply put, the most competent medical evidence of record indicates that the Veteran does not have a diagnosis of bilateral hearing loss for VA compensation purposes. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As noted above, giving the Veteran the benefit of the doubt, the Board finds that the Veteran intended to challenge the April 2010 denial of whether there was new and material to reopen a claim for entitlement to service connection for a heart condition.  The Veteran has not been furnished a statement of the case (SOC) for this issue.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of whether there is new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for a heart condition must be remanded for additional action.

The Board notes that any development that occurs on remand for the Veteran's claim for a heart condition could impact the Veteran's claim for entitlement to service connection for hypertension.  Accordingly, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Thus, adjudication regarding entitlement to service connection for hypertension is deferred until completion of the action directed on remand.

With respect to the claim for service connection for tinnitus, the Board's review of the rationale provided by the July 2011 VA examiner in support of his negative opinion reveals that he, in essence, concluded that because there was no evidence of tinnitus in service and the Veteran was "unable to relate onset of tinnitus to have occurred while on active duty," tinnitus was less likely as not caused by military service.  However, it has been held that the lack of documented evidence of a disability in service is not an adequate basis for a negative opinion (See Dalton v. Nicholson, 21 Vet. App. 23 (2007)), and the examiner's statement about the Veteran's inability to determine the onset of his tinnitus is inconsistent with the Veteran's statement that it had its onset 10-15 years prior to the examination (this would place the onset date as early as within the last two years of service).  Thus, since the examiner did not adequately address the Veteran's reported history or otherwise provide an adequately rationale, the Board finds that the Veteran should be provided with another etiological examination by a new examiner to determine whether his current tinnitus is related to active service. 

With regard to the Veteran's claim for entitlement to service connection for a right shoulder disability, the Board notes that the Veteran has a current diagnosis of a right shoulder disability and he complained of chronic shoulder pain at the time of his retirement from active duty service in October 1997.  In light of these complaints, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board also finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any left collarbone disability.  The Veteran has complained of left collarbone pain.  During service, he was treated for a left collarbone injury after a motor vehicle accident.  A February 2009 treatment record shows a possible old fracture of the left clavicle.  In light of these records, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As this case is being remanded, the Board will take the opportunity to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VA treatment records, and any other records identified by the Veteran should be obtained and added to the claims file.  

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of the Veteran's tinnitus.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  An opinion should then be given to address the following:

The examiner must state whether it is at least as	likely as not (a 50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to the Veteran's service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any right shoulder disability found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  An opinion should then be given to address the following:

The examiner must state whether it is at least as	likely as not (a 50 percent probability or greater) that any right shoulder disability had its onset in service or is otherwise etiologically related to the Veteran's service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any left collarbone disability found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  An opinion should then be given to address the following:

The examiner must state whether it is at least as	likely as not (a 50 percent probability or greater) that any left collarbone disability had its onset in service or is otherwise etiologically related to the Veteran's service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After conducting any necessary development, provide the Veteran with a statement of the case addressing the issue of whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for a heart condition.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

6.  Then, the Veteran's claims for service connection for tinnitus, hypertension, a right shoulder disability and a left collarbone disability should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions that were taken on the claim, an appropriate period of time should be allowed for a response, and the claim should thereafter be returned to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


